Citation Nr: 1143109	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had service in the California Army National Guard (CALARNG) from March 1974 to May 1976, with a period of active duty for training (ACDUTRA) from August 1974 to January 1975.  The Veteran thereafter served in the Army Reserves with a period of active service from March 1977 to February 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in July 2009.  At that time, the Board considered whether the Veteran had submitted new and material evidence sufficient to reopen his previously denied claim for service connection for a left knee disability.  Finding that such evidence had been submitted, the Board reopened the Veteran's claim.  The Board also found, however, that the Veteran did not meet the criteria for service connection and thus denied service connection for his claimed disability.

The Veteran sought a reconsideration of the Board's decision; this motion was denied in April 2010.  The Veteran thereafter appealed to the Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the portion of the Board's July 2009 decision that denied the Veteran's service connection claim and remanded the case to the Board for further action.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, both VA and private medical evidence indicates that he currently suffers from a left knee disability, and there is evidence that the Veteran injured his left knee while playing football during a period of inactive duty for training in 1980.   

The Board denied the Veteran's claim, however, because it found that the preponderance of evidence indicated that the Veteran's current disability was less likely than not related to his 1980 injury.

Two issues require the Board to remand the claim instead of making a decision.  

First, in its March 2011 Memorandum Decision, the Court found that the Board did not support its decision with an adequate statement of reasons and bases, finding that the Board erred by failing to assess the credibility and probative value of the Veteran's statements regarding continuity of his left knee disability.

Second, following the July 2009 Board decision, the Veteran submitted a statement from Carl Beaudry, MD, a doctor who operated on the Veteran's left knee in 1998 and has subsequently seen the Veteran for further left knee problems.  In his September 2009 letter, Dr. Beaudry stated that the Veteran injured his left knee in 1981.  He stated that the initial injury has now progressed to a problem of advanced post-traumatic arthritis which may require a total knee replacement in the future.  The Veteran did not provide a release for the Board to view this evidence in the first instance, so the Board may not address it here.  See 38 C.F.R. § 20.1304 (2011)

Given the Court's remand and the additional evidence presented, the Board believes it prudent to seek a more comprehensive opinion regarding the etiology of the Veteran's left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  An opinion should be offered regarding the etiology of the Veteran's left knee disability.  If possible, the claims file should be returned to the examiner who conducted the July 2008 VA joints examination.  If that examiner is not available, then an opinion may be provided by any examiner with the appropriate expertise.  If either examiner determines that it is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  Further, the examiner should review the Veteran's claims file and indicate in his report that such a review was conducted.

Regardless of who offers the opinion, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current left knee disability is related to either the Veteran's October 1980 injury or the Veteran's March 1981 complaint of knee pain.  The examiner should also acknowledge and discuss the competent statements of the Veteran as to the continuity of symptomatology of his left knee condition since service.  Finally, the examiner should address the findings of Dr. Beaudry's September 2009 letter which indicated that his current left knee condition is related to his earlier injury.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered. If the examiner is unable to render a determination as to the etiology, she/he should so state and indicate the reasons. 

2.  The RO/AMC should read the medical opinion obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

